DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  The numbering of the claims filed 4/29/2020 is not in accordance with 37 CFR 1.126, because the number 5 was skipped in the claim numbering.
Misnumbered claims 6-12 been renumbered 5-11.
Claims 1-11 are pending and under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/640,104, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘104 application fails to provide support for cleaving a major histocompatibility complex (MHC) gene in a mammalian cell, and integrating an exogenous sequence into the cleaved MHC gene, where the exogenous sequence comprises a transgene.  Paragraph [0266] of the ‘104 application states the following:
[0266] Inactivation of any gene (e.g., the β2 microglobulin gene) can be achieved, for example, by a single cleavage event, by cleavage followed by non-homologous end joining, by cleavage at two sites followed by joining so as to delete the sequence between the two cleavage sites, by targeted recombination of a missense or nonsense codon into the coding region, or by targeted recombination of an irrelevant sequence (i.e., a "stuffer" sequence) into the gene or its regulatory region, so as to disrupt the gene or regulatory region.

The disclosure of the ‘104 application supports the insertion of an irrelevant or stuffer sequence into the gene or its regulatory region but does not provide support for the insertion of a transgene.  The term “transgene” means “a gene that is taken from the genome of one organism and introduced into the genome of another organism by artificial techniques” and has been used in this manner since 1984 (“Transgene.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/transgene.  Accessed 15 Jun. 2021).  The irrelevant, stuffer sequence of the ‘104 application is not a transgene. 
	Furthermore, original claim 14 of the ‘104 application is drawn to a method for targeted cleavage of a HLA class I gene, or a HLA gene encoding a HLA protein involved in graft rejection, in a mammalian cell, the method comprising using one or more nuclease to create a double stranded break in the HLA gene such that the HLA gene is inactivated such that the 
	Claim 6 has an effective filing date of 6/30/2017, which is the filing date of the instant application.
The instant application repeats a substantial portion of prior Application No. 15/640,104, filed 6/30/2017, and adds disclosure not presented in the prior application (the integration of a transgene into a cleaved MHC gene in a mammalian cell). Thus, this application constitutes a continuation-in-part of the prior application, rather than a divisional. The priority data for this application must be corrected.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 4/29/2020, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
.

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “rejoined non-homologous end joining” should be amended to recite “rejoined by non-homologous end joining” to improve the grammar of the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase “sequence into” should be replaced with the phrase “sequence integrated into” to improve the grammar of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,858,416 B2 (hereinafter the ‘416 patent) in view of Szczepek et al (Nature Biotechnology, Vol. 25, No. 7, pages 786-793, July 1, 2007).
FokI cleavage domain in which the wild-type residue at position 486 is altered to a glutamic acid residue (Q486E), the second zinc finger nuclease comprising an engineered zinc finger DNA-binding domain and a FokI cleavage domain in which the wild-type residue at position 490 is altered to a lysine residue (E490K).  However, Szczepek et al teach that forced heterodimerization between two monomers comprising zinc finger DNA binding domains and a FokI cleavage domain results in reduced zinc finger nuclease toxicity while retaining activity (e.g., page 791, left column, 1st full paragraph; page 791, right column, 1st full paragraph).  Szczepek et al teach forced heterodimerization by introducing a Q486E mutation in one FokI domain, and an E490K mutation in the other FokI domain (e.g., page 787, paragraph bridging columns; page 791, left column, 1st full paragraph; Fig. 1).  Thus, one would have been motivated to use the FokI domains with Q486E and E490K mutations in the method of the ‘416 patent to reduce the potential toxicity of the zinc finger nuclease dimer.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,675,302 B2 (hereinafter the ‘302 patent).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 11 is drawn to a method comprising “administering a cell produced according to the method of claim 1” without requiring one to carry out the steps of claim 1.  Thus, the product produced by the method of instant claim 1 is broader in scope than the product of claim 1 of the ‘302 patent.  Accordingly, claim 5 of the ‘302 patent anticipates instant claim 11.


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 17/092,025 (hereinafter the ‘025 application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 11 is drawn to a method comprising “administering a cell produced according to the method of claim 1” without requiring one to carry out the steps of claim 1.  Thus, the product produced by the method of instant claim 1 is broader in scope than the product of claim 1 of the ‘025 application.  Accordingly, claim 12 of the ‘025 application anticipates instant claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the HLA gene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 depends from claims 1 and 3, which provide antecedent basis for an MHC gene.  The specification at paragraph [0266] establishes that the term “MHC gene” used in the invention may be an HLA gene or a beta2 microglobulin gene.  Further support for this interpretation of “MHC gene” is provided by dependent claim 10, which limits the MHCG to a β2 microglobulin gene.  Because all MHC genes are not HLA genes, the recitation of “the HLA gene” in claim 4 lacks antecedent basis.
Amending the claim to replace the phrase “into the HLA gene” with the phrase “into the MHC gene” would obviate the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from claim 1, which is drawn to a method for targeted cleavage of a major histocompatibility complex (MHC) gene in an isolated mammalian cell.  Claim 11 recites, “A method of allogeneic cell grafting into a subject, the method comprising administering a cell produced according to the method of claim1.”  Claim 11 does not include all of the limitations of the claim upon which it depends, because it does not require the active steps of the method to be carried out.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It would be remedial to amend the claim to recite, “The method of claim 1, wherein cleavage of the MHC gene results in inactivation of the MHC gene in the isolated mammalian cell, and wherein the method further comprises administering the isolated mammalian cell with the inactivated MHC gene to a subject.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collingwood et al (US Patent No. 10,858,416 B2; see the entire reference).
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The instant specification discloses that an HLA gene is a species of MHC gene (e.g., paragraph [0266]).
Collingwood et al teach a method of inactivating an HLA gene in a cell by introducing one or more proteins, which are zinc finger nucleases that delete and/or insert one or more nucleotides at the target gene (e.g., column 6, lines 30-39; column 15, lines 32-47).  Collingwood et al teach the method where the HLA gene is inactivated by a pair zinc finger nucleases and a .

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collingwood et al (US Patent Application Publication No. 2018/0319864 A1; see the entire reference).
The instant specification discloses that an HLA gene is a species of MHC gene (e.g., paragraph [0266]).
Collingwood et al teach a method of inactivating an HLA gene in a cell by introducing one or more proteins, which are zinc finger nucleases that delete and/or insert one or more nucleotides at the target gene (e.g., paragraphs [0028] and [0076]).  Collingwood et al teach the method where the HLA gene is inactivated by a pair zinc finger nucleases and a donor sequence that is inserted into the gene following target cleavage with the zinc finger nucleases (e.g., paragraph [0028]).  Collingwood et al teach the method where the cells are T cells, and the donor polynucleotide comprises a chimeric antigen receptor (CAR) transgene or T cell receptor (TCR) .

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al (WO 2003/027247 A2, cited as reference B30 on the IDS filed 4/29/2020; see the entire reference).
Claim 11 recites, “A method of allogeneic cell grafting into a subject, the method comprising administering a cell produced according to the method of claim 1.”  As the claim is presently drafted, it does not require the steps of the method of claim 1.  Rather, the claim refers to “a cell produced according to the method of claim 1.”  Thus, the cell is defined by the process of claim 1.  The instant specification discloses that presence of the zinc finger fusion proteins in the cell may be transient (e.g., paragraph [0211]).  Thus, the cell produced by the method of claim 1 does not necessarily comprise the zinc finger nuclease proteins upon completion of the method.  Accordingly, claim 11 requires the administration of a mammalian cell with an MHC gene that has been cleaved to a subject.
Moore et al teach cells and stem cells where HLA class I is removed from the cells by repressing expression of the common β subunit gene (β2 microglobulin) using the disclosed zinc finger proteins (ZFPs) (e.g., paragraph bridging pages 55-56). Moore et al specifically disclose repression by zinc finger proteins comprising a nuclease domain, which act via gene cleavage .

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore et al (WO 2003/0327247 A2; see the entire reference).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 11 recites, “A method of allogeneic cell grafting into a subject, the method comprising administering a cell produced according to the method of claim 1.”  As the claim is presently drafted, it does not require the steps of the method of claim 1.  Rather, the claim refers to “a cell produced according to the method of claim 1.”  Thus, the cell is defined by the process of claim 1.  The instant specification discloses that presence of the zinc finger fusion proteins in the cell may be transient (e.g., paragraph [0211]).  Thus, the cell produced by the method of claim 1 does not necessarily comprise the zinc finger nuclease proteins upon completion of the 
Moore et al teach cells and stem cells where HLA class I is removed from the cells by repressing expression of the common β subunit gene (β2 microglobulin) using the disclosed zinc finger proteins (ZFPs) (e.g., paragraph bridging pages 55-56). Moore et al specifically disclose repression by zinc finger proteins comprising a nuclease domain, which act via gene cleavage (e.g., page 31, lines 19-21).  Moore et al teach grafting the modified, allogeneic cells from a donor into a host (e.g., paragraph bridging pages 55-56).

Conclusion
	Claims 1, 3, 5 and 7-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699